Case: 10-30130 Document: 00511450502 Page: 1 Date Filed: 04/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 19, 2011
                                     No. 10-30130
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SCHMANISKY V. BROADWAY,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 5:09-CR-207-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Schmanisky V. Broadway pleaded guilty to one count of conspiracy to
possess with intent to distribute five kilograms or more of cocaine and one count
of possessing a firearm during and in relation to a drug trafficking offense. He
was sentenced to serve a 240-month prison term on the drug count as well as a
consecutive 60-month prison term on the firearms conviction pursuant to 18
U.S.C. § 924(c)(1)(A)(i).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30130 Document: 00511450502 Page: 2 Date Filed: 04/19/2011

                                 No. 10-30130

      In the sole issue raised on appeal, Broadway argues that the district court
erred by sentencing him to a consecutive mandatory five-year minimum
sentence under § 924(c)(1)(A)(i) because his drug offense carried a greater
minimum sentence. This argument has been rejected by both this court and the
United States Supreme Court. Abbott v. United States, 131 S. Ct. 18, 23 (2010);
United States v. London, 568 F.3d 553, 564 (5th Cir. 2009), cert. denied, 131
S. Ct. 631 (2010).
      AFFIRMED.




                                       2